Case 8:18-cv-01451-JVS-JDE Document 72 Filed 03/16/20 Page 1 of 5 Page ID #:664


                                                                       1


  1

  2

  3

  4                         UNITED STATES DISTRICT COURT

  5                       CENTRAL DISTRICT OF CALIFORNIA

  6                                 SOUTHERN DIVISION

  7                                       - - -

  8            THE HONORABLE JAMES V. SELNA, JUDGE PRESIDING

  9
                 QC LABS, a California       ) CERTIFIED TRANSCRIPT
 10              corporation dba CANNALYSIS, )
                                 Plaintiff,  )
 11                 vs.                      )
                                             )    SACV-18-01451-JVS
 12              GREEN LEAF LAB, LLC, et al.,)
                                 Defendant. )
 13              ----------------------------)

 14

 15

 16                REPORTER'S TRANSCRIPT OF PROCEEDINGS

 17                          Santa Ana, California

 18                            December 16, 2019

 19

 20                                SHARON A. SEFFENS, RPR
                                   United States Courthouse
 21                                411 West 4th Street, Suite 1-1053
                                   Santa Ana, CA 92701
 22                                (714) 543-0870

 23

 24

 25

               SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
Case 8:18-cv-01451-JVS-JDE Document 72 Filed 03/16/20 Page 2 of 5 Page ID #:665


                                                                       2


  1    APPEARANCES OF COUNSEL:

  2    For the Plaintiff:

  3    SETH M. JESSEE
       RUTAN & TUCKER, LLP
  4    611 Anton Boulevard, Suite 1900
       Costa Mesa, CA 92626-1931
  5    (714) 641-5100

  6    For the Defendant:

  7    PAIGE PEMBROOK
       AD ASTRA LAW GROUP, LLP
  8    The Hobart Building
       582 Market Street, 17th Floor
  9    San Francisco, CA 94104
       (415) 795-3579
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

               SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-01451-JVS-JDE Document 72 Filed 03/16/20 Page 3 of 5 Page ID #:666


                                                                                3


          1    SANTA ANA, CALIFORNIA; MONDAY, DECEMBER 16, 2019; 10:07 A.M.

10:07     2                THE CLERK:    Item No. 2, SACV-18-1451-JVS, QC Labs

10:07     3    versus Green Leaf Labs, LLC, Inc.

10:07     4                Counsel, please state your appearances.

10:07     5                MR. JESSEE:    Good morning, Your Honor.      Seth

10:07     6    Jessee on behalf of plaintiff.

10:07     7                MS. PEMBROOK:    Good morning, Your Honor.      Paige

10:07     8    Pembrook on behalf of defendant Green Leaf Labs.

10:07     9                THE COURT:    Good morning.

10:07    10                As I understand now, your settlement is back on

10:07    11    track.

10:07    12                MR. JESSEE:    Unfortunately, we still disagree

10:07    13    about a settlement, whether one has actually reached.

10:07    14    Plaintiff does wish to dismiss this case.         We presented that

10:07    15    to the defendant for a stipulation for dismissal.          The

10:07    16    defendant informed me earlier this morning they did not wish

10:08    17    to dismiss the case.

10:08    18                THE COURT:    So where do we go from here?

10:08    19                MR. JESSEE:    We are looking to dismiss and walk

10:08    20    away.    It's really up to the defendant on what happens.

10:08    21                MS. PEMBROOK:    Your Honor, to somewhat summarize

10:08    22    the saga, initially the plaintiff informed us they were

10:08    23    going to move to enforce the settlement agreement.          As

10:08    24    stated in the stipulation, my client signed the settlement

10:08    25    agreement and submitted it for signature.         It was supposed

                        SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
        Case 8:18-cv-01451-JVS-JDE Document 72 Filed 03/16/20 Page 4 of 5 Page ID #:667


                                                                               4


10:08     1    to be signed.    They have now informed us recently that they

10:08     2    no longer wish to settle.      Now I am asking that my client

10:08     3    have the same opportunity to move to enforce the settlement

10:08     4    agreement, that the matter not be dismissed at this moment

10:08     5    but that another Order to Show Cause be set in January

10:08     6    leaving my client enough time to file a motion and also

10:08     7    perhaps work out what has been going in the last few days.

10:08     8               THE COURT:    I'm going to withdraw the dismissal.

10:08     9    The matter will go on the civil active list.         You're free to

10:09    10    bring any motions you want for a dismissal or the

10:09    11    enforcement of the settlement.       I'm not going to set an OSC.

10:09    12               MS. PEMBROOK:     Thank you.

10:09    13               MR. JESSEE:    Thank you.

10:09    14               THE COURT:    Okay.    Thank you.

10:09    15               (Whereupon, the proceedings were concluded.)

         16                                  *     *     *

         17

         18

         19

         20

         21

         22

         23

         24

         25

                       SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
Case 8:18-cv-01451-JVS-JDE Document 72 Filed 03/16/20 Page 5 of 5 Page ID #:668


                                                                       5


  1

  2

  3

  4

  5                                CERTIFICATE

  6

  7               I hereby certify that pursuant to Section 753,

  8    Title 28, United States Code, the foregoing is a true and

  9    correct transcript of the stenographically reported

 10    proceedings held in the above-entitled matter and that the

 11    transcript page format is in conformance with the

 12    regulations of the Judicial Conference of the United States.

 13

 14    Date:   March 16, 2020

 15

 16
                                /s/   Sharon A. Seffens 3/16/20
 17                             _________________________________
                                SHARON A. SEFFENS, U.S. COURT REPORTER
 18

 19

 20

 21

 22

 23

 24

 25

               SHARON A. SEFFENS, U.S. DISTRICT COURT REPORTER
